Exhibit 10.1
[form8_k.htm]
 
 
AMENDMENT NO. 2 TO THE
LOAN AGREEMENT




This AMENDMENT NO. 2 TO THE LOAN AGREEMENT (this “Amendment”) is made effective
this December 1, 2008, amends that certain Loan Agreement (the “Loan
Agreement”), dated October 9, 2008, as previously amended, by and among Denly
ACI Partners, Ltd., a Texas limited partnership (the “Partnership”), and Dennis
C. von Waaden, and Sally A. von Waaden, as Co-Trustees ofThe von Waaden 2004
Revocable Trust (the “Trust”), and America West Resources, Inc., a Nevada
corporation (the “Borrower”).  The Partnership and the Trust are hereinafter
collectively referred to as the “Lenders”).


WHEREAS, the Borrower and Lenders have agreed to make certain changes to the
Loan Agreement;


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.            Section 6.2(a) of the Loan Agreement is hereby amended in its
entirety and replaced with the following:
 
“(a) Confirmation Order shall have been entered and shall have become a Final
Confirmation Order by no later than December 22, 2008.”
 
2.            Defined terms not defined in this Amendment shall have the meaning
set forth in the Loan Agreement.


3.            The Borrower agrees to pay all costs and expenses and reimburse
the Lenders for any and all expenditures related to this Amendment.


4.            The Borrower acknowledges and confirms that Lenders have performed
all of their obligations under the Loan Agreement and all other Loan Documents
as of the execution of this Amendment, and releases, acquits and discharges
Lenders from any and all claims and causes of actions of every kind and
character arising out of, or in connection with, any of the Loan Documents or
any of the transactions described in the same to the extent the same have arisen
or accrued prior to the execution of this Amendment.


5.            Except as amended by this Amendment, the Loan Agreement remains in
full force and effect in accordance with its terms, and, by executing this
Amendment, Lenders shall not be deemed to waive or release (or be obligated to
waive or release in the future) any of the rights of Lenders under any of the
Loan Documents.
 
 
1007268v2

--------------------------------------------------------------------------------


 
6.            To facilitate execution, this Amendment may be executed in any
number of counterparts as may be convenient or necessary, and it shall not be
necessary that the signatures of all parties hereto be contained on any one
counterpart hereof. Additionally, the parties hereto hereby agree that, for
purposes of facilitating the execution of this Amendment, (a) the signature
pages taken from separate individually executed counterparts of this Amendment
may be combined to form multiple fully executed counterparts and (b) a facsimile
transmission shall be deemed to be an original signature. All executed
counterparts of this Amendment shall be deemed to be originals, but all such
counterparts taken together or collectively, as the case may be, shall
constitute one and the same agreement.


REMAINDER OF PAGE INTENTIONALLY BLANK


 
 

 
1007268v2
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.
 



 
America West Resources, Inc.,
 
a Nevada corporation
             
By:
/s/ DAN R. BAKER
   
Dan R. Baker
   
Chief Executive Officer
                   
Denly ACI Partners, Ltd.,
 
a Texas limited partnership
       
By:
Denly ACI Mgt., LLC,
   
a Texas limited liability company
       
By:
/s/ DENNIS C. VON WAADEN
   
Dennis C. von Waaden, Manager
       
By:
/s/ SALLY A. VON WAADEN
   
Sally A. von Waaden, Manager
                         
Dennis C. von Waaden, Co-Trustee of The von Waaden 2004 Revocable Trust, created
under agreement dated May 13, 2004
                         
Sally A. von Waaden, Co-Trustee of The von Waaden 2004 Revocable Trust, created
under agreement dated May 13, 2004

 
 
 
 

 
1007268v2
3
 
